DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Eckert on 8/3/22.
The application has been amended as follows: 

Claims:

Cancel claims 16-22

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5 and 8-14, the prior art of record does not disclose or suggest the recited “wherein an interval between two first grooves, among the plurality of first grooves, adjacently disposed in parallel to each other, and/or between second grooves, among the plurality of second grooves, adjacently disposed in parallel to each other, is greater than or equal to 10mm and less than or equal to 20mm” along with the remaining claim limitations.
Regarding claim 15, the prior art of record does not disclose or suggest the recited “a first inner groove, formed in the elastic layer, which extends along an outer circumferential surface toward a first end portion of the pressure roller, and a second inner groove, formed in the elastic layer, which extends along the outer circumferential surface of the pressure roller toward a second end portion of the pressure roller, a first groove, formed in the release layer, corresponding to the first inner groove, and a second groove, formed in the release layer, corresponding to the second inner groove, wherein the first inner groove and the second inner groove are inclined with respect to a rotational axis of the pressure roller” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 1 and 15 are withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852